Appeal by defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered July 27, 1982, convicting him of manslaughter in the first degree, assault in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in a light most favorable to the People *387(People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to support the jury’s verdict. Nor do we consider the defendant’s conviction to be against the weight of the evidence as a matter of fact. Finally, the sentence imposed by the court was not unduly harsh under the circumstances of this case. Brown, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.